                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
CARBONLITE HOLDINGS LLC, et al.,1                       ) Case No. 21-10527 (JTD)
                                                        )
                                   Debtors.             ) (Jointly Administered)

     NOTICE OF HEARING TO CONSIDER APPROVAL OF DISCLOSURE STATEMENT
                FOR DEBTORS’ CHAPTER 11 PLAN OF LIQUIDATION

TO PARTIES IN INTEREST IN THE CHAPTER 11 CASES OF CARBONLITE HOLDINGS
LLC, AND ITS DEBTOR AFFILIATES:

                  PLEASE TAKE NOTICE that, on July 2, 2021, CarbonLite Holdings LLC and its debtor
affiliates (the “Debtors”) filed the (i) Debtors’ Chapter 11 Plan of Liquidation [Docket No. 690] (as it may
be amended, the “Plan”) and (ii) Disclosure Statement for the Debtors’ Chapter 11 Plan of Liquidation
[Docket No. 691] (the “Disclosure Statement”), pursuant to section 1125 of title 11 of the United States
Code (the “Bankruptcy Code”).

                  PLEASE TAKE FURTHER NOTICE that:

                1.      A hearing (the “Hearing”) will be held before the Honorable John T. Dorsey,
United States Bankruptcy Judge, on July 19, 2021 at 11:00 a.m. (Prevailing Eastern Time) in
Courtroom No. 5 of the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), 824 Market Street, 5th Floor, Wilmington, Delaware 19801, or as soon thereafter as counsel may
be heard, to consider the entry of an order, among other things, finding that the Disclosure Statement
contains “adequate information” within the meaning of section 1125 of the Bankruptcy Code and
approving the Disclosure Statement.

                2.      The Disclosure Statement and the Plan are on file with the Clerk of the
Bankruptcy Court (the “Clerk”) and may be examined by interested parties on the Bankruptcy Court’s
electronic docket for the Debtors’ chapter 11 cases, which can be found at http://deb.uscourts.gov (a
PACER login and password are required to access documents on the Bankruptcy Court’s website and can
be obtained through the PACER Service Center at www.pacer.psc.uscourts.gov) or the Debtors’ case
website maintained by the Debtors’ voting agent, Stretto, at https://cases.stretto.com/CarbonLite/.

                3.      Copies of the Disclosure Statement and the Plan may be examined by interested
parties during normal business hours at the office of the Clerk. Copies of the Disclosure Statement and
the Plan may also be obtained, free of charge, by written request to Stretto at the address set forth below:



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.



DOCS_DE:235140.1 13044/001
                                        CarbonLite Holdings LLC
                                                 c/o Stretto
                                         410 Exchange, Suite 100
                                             Irvine, CA 92602
                                  Email: TeamCarbonLite@stretto.com
                               Website: https://cases.stretto.com/CarbonLite/


      STRETTO IS NOT AUTHORIZED TO AND WILL NOT PROVIDE LEGAL ADVICE.

                 4.       Responses and objections, if any, to the approval of the Disclosure Statement or
any of the other relief sought by the Debtors in connection with approval of the Disclosure Statement must
(a) be in writing, (b) state the name and address of the objecting party and the amount and nature of the
claim of such party, (c) state with particularity the basis and nature of any objection or response and include,
where appropriate, proposed language to be incorporated into the Disclosure Statement to resolve any such
objection or response, (d) conform to the Bankruptcy Rules and the Local Rules, (e) be filed with the
Bankruptcy Court (contemporaneously with a proof of service) and served upon the following parties: (a)
the Debtors c/o Force Ten Partners LLC, 5271 California Avenue, Suite 270, Irvine, CA 92617, Attn: Brian
Weiss (bweiss@force10partners.com); (b) counsel to the Debtors: (i) Pachulski Stang Ziehl & Jones LLP,
919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn:
James E. O’Neill (joneill@pszjlaw.com) and Steven W. Golden (sgolden@pszjlaw.com); (ii) Pachulski
Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067-4003, Attn:
Richard M. Pachulski (rpachulski@pszjlaw.com); and (iii) Pachulski Stang Ziehl & Jones LLP, 150
California Street, 15th Floor, San Francisco, CA 94111, Attn: Maxim B. Litvak (mlitvak@pszjlaw.com);
(c) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,
Lockbox 35, Wilmington, DE 19801, Attn: Joseph McMahon (Joseph.McMahon@usdoj.gov); (d) counsel
to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured Parties: (i) Latham & Watkins
LLP, (x) 355 South Grand Avenue, Suite 100, Los Angeles, CA 90071, Attn: Jeffrey E. Bjork
(jbjork@lw.com), (y) 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611, Attn: James Ktsanes
(james.ktsanes@lw.com), and (z) 885 Third Avenue, New York, NY 10022, Attn: Andrew C. Ambruoso
(andrew.ambruoso@lw.com), and (ii) Young Conaway Stargatt & Taylor, LLP, 1000 North King Street,
Wilmington, DE 19801, Attn: Robert S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com)
and Kara Hammond Coyle (kcoyle@ycst.com); (e) counsel to the DIP ABL Lender and Prepetition ABL
Secured Parties: (i) Otterbourg, P.C., 230 Park Avenue, New York, NY 10169-0075, Attn: Andrew M.
Kramer (akramer@otterbourg.com) and David E. Morse (dmorse@otterbourg.com) and (ii) Richards,
Layton & Finger, PA, One Rodney Square, 920 North King Street, Wilmington, DE 19801, Attn: John
Henry Knight (knight@rlf.com); (f) counsel to the TX/PA DIP Agents and Prepetition Trustees: (i) Arnold
& Porter Kaye Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, IL 60602-4321, Attn: Michael
Messersmith (michael.messersmith@arnoldporter.com), Sarah Gryll (sarah.gryll@arnoldporter.com), and
Ginger Clements (ginger.clements@arnoldporter.com) and (ii) Troutman Pepper Hamilton Sanders LLP,
1313 N. Market Street, Suite 5100, Wilmington, DE 19801, Attn: David Stratton
(david.stratton@troutman.com); (g) counsel to the Committee, (i) Hogan Lovells US LLP, 1999 Avenue
of the Stars, Los Angeles, CA 90275, Attn: David P. Simonds (david.simonds@hoganlovells.com), Erin N.
Brady (erin.brady@hoganlovells.com), and Edward McNeilly (edward.mcneilly@hoganlovells.com) and
(ii) Blank Rome LLP, 1201 N. Market Street, Suite 800, Wilmington, DE 19801, Attn: Stanley B. Tarr
(tarr@blankrome.com), so they are actually received on or before 5:00 p.m. (Prevailing Eastern Time)
on July 16, 2021.

           5.    IF ANY OBJECTION TO THE DISCLOSURE STATEMENT IS NOT FILED
AND SERVED STRICTLY AS PRESCRIBED HEREIN, THE OBJECTING PARTY MAY BE BARRED


DOCS_DE:235140.1 13044/001                             2
FROM OBJECTING TO THE ADEQUACY OF THE DISCLOSURE STATEMENT AND MAY NOT
BE HEARD AT THE HEARING.

                6.      Upon approval of the Disclosure Statement by the Bankruptcy Court, holders of
claims against the Debtors who are entitled to vote on the Plan will receive a copy of the Disclosure
Statement, the Plan, and various documents related thereto, unless otherwise ordered by the Bankruptcy
Court.

                  7.       The Hearing may be adjourned from time to time without further notice to creditors
or parties in interest other than by an announcement in Bankruptcy Court of such adjournment on the date
scheduled for the Hearing or as indicated in any notice of agenda of matters scheduled for hearing filed by
the Debtors with the Bankruptcy Court.

Dated: July 3, 2021                               PACHULSKI STANG ZIEHL & JONES LLP


                                                  /s/ James E. O’Neill
                                                  Richard M. Pachulski (CA Bar No. 90073)
                                                  Gabriel I. Glazer (CA Bar No. 246384)
                                                  James E. O’Neill (DE Bar No. 4042)
                                                  Maxim B. Litvak (CA Bar No. 215852)
                                                  Steven W. Golden (NY Bar No. 5374152)
                                                  919 N. Market Street, 17th Floor
                                                  P.O. Box 8705
                                                  Wilmington, DE 19899 (Courier 19801)
                                                  Tel: (302) 652-4100
                                                  Fax: (302) 652-4400
                                                  Email: rpachulski@pszjlaw.com
                                                          gglazer@pszjlaw.com
                                                          joneill@pszjlaw.com
                                                          mlitvak@pszjlaw.com
                                                          sgolden@pszjlaw.com

                                                  Attorneys for Debtors and Debtors in Possession




DOCS_DE:235140.1 13044/001                           3
